        Case 1:16-cv-09517-LAK-KHP Document 343 Filed 03/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                                              3/1/2021
DANIEL KLEEBERG, et al.,

                                                Plaintiffs,             16-CV-9517 (LAK) (KHP)

                             -against-                               ORDER PROVIDING ADDITIONAL
                                                                      DETAILS ON UPCOMING ORAL
THE ESTATE OF LESTER EBER, et al.,                                            ARGUMENT

                                                Defendants.

-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge:

         Per ECF No. 342, oral argument is scheduled to take place in the above-captioned action

this coming Friday. In order to provide the parties with some guidance as to the scope of the

upcoming argument, the court notes a set of topics the parties should be prepared to discuss

below.

         The topics/questions to be addressed will include, but may not be limited to:


    •    Whether beneficiary consent is an affirmative defense that must be specifically
         pleaded and whether Defendants did so in light of affirmative defense numbers 1, 3, 4
         or 15, or any others that may be applicable;

    •    The duties Lester owed to Plaintiffs at the time of the 2012 foreclosure transaction
         and whether those duties depend on the ownership structure of EBWLC;

    •    Whether the ownership structure of EBWLC materially impacts who could have
         consented to the 2012 foreclosure transaction;

    •    If the Court were to unwind the 2012 foreclosure transaction and create a constructive
         trust, how that ruling would impact the remaining claims in the case; and

    •    Whether the Trust’s ownership interest in EBWLC could impact the share distribution
         ordered by the Surrogate Court.
    Case 1:16-cv-09517-LAK-KHP Document 343 Filed 03/01/21 Page 2 of 2




         SO ORDERED.


DATED:   New York, New York
         March 1, 2021

                                        ______________________________
                                        KATHARINE H. PARKER
                                        United States Magistrate Judge




                                    2
